DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2022 has been entered.
 Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-6 and 8-13 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
Applicant argues on pp. 6-7 that it would not have been obvious to modify Hendriks, because making D=0 “results in surprising performance differences,” minimizes uneven distribution of the ink due to gravity, and minimizes misting. This argument is not persuasive. Applicant has presented no evidence that the claimed invention results in unexpected surprising performance differences.
Applicant argues on pp. 6-7 that Hendriks teaches away from D=0, because Hendriks does not teach that D=0. This argument is not persuasive. Disclosure of an embodiment is not a teaching away from other embodiments or modifications, as set forth in MPEP § 2145(X)(D).
Applicant argues on p. 8 that Hendriks fails to disclose “how to form parallel channels without phase difference, and does not teach or suggest the features of ‘wherein one circumference of the anilox roll has an integer number of the repetitive pattern.’” This argument is not persuasive. The channels of Hendriks are “parallel,” because if they were not, the distances between channel features and the thickness of the channel walls would vary wildly, and would not present a uniformly engraved surface. Likewise, if Hendriks lacked an integer number of the repetitive pattern around one circumference of the anilox roll, the channels themselves would show discontinuities where the partial integer features meet.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear how the anilox roll is worn to cause the channel wall width to increase. This limitation is an intended use of the anilox roll, and the patentability of the claims anilox roll is based solely on its structure.
Further regarding claim 1, it is not clear how distance D can equal zero if distance D decreases with wear of the anilox roll. The claimed anilox roll must have a distance D that equals zero. Additionally, Applicant makes several arguments about the importance of distance D being equal to zero, which arguments are contradicted by claiming that distance D can be equal to not zero.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hendriks, US Patent Number 8,397,633 B2 (hereinafter Hendriks).
Regarding claim 1:
Hendricks teaches an anilox roll (2, Fig. 1) having a cylindrical shape and a pattern provided on its outer surface for transferring a fluid in a printing apparatus,
wherein said pattern comprises at least one channel for receiving the fluid, distributing the fluid over the cylinder shape and transferring the fluid, the channel having a course extending in a straight course direction with an angle to a circumferential direction of the anilox roll (301, Fig. 3e; “it is possible, such as shown in FIG. 3c, to position the channels and the walls with angle.beta. with respect to the direction of rotation,” col. 17, lines 17-20),
each channel being limited by a first wall and a second wall opposing said first wall (302, 302’, Fig. 3e),
said first wall having a meandering shape which touches a first straight virtual line at one or more points but does not intersect said first straight virtual line, said first virtual line being at the channel side and parallel to said course direction (virtual line can be realized by imagining leader lines of dimension ‘t’ extending further, Fig. 3e);
said second wall having a meandering shape which touches a second straight virtual line at one or more points but does not intersect said second straight virtual line, said second straight virtual line being at the channel side and being parallel to said first straight virtual line (virtual line can be realized by imagining leader lines of dimension ‘t’ extending further, Fig. 3e);
said first straight virtual line being separated from said second straight virtual line by a distance D (distance ‘t’, Fig. 3e),
wherein distance D equals a value,
wherein each channel as well as the first wall and the second wall have a wave shape with a repetitive pattern (Fig. 3e shows a repetitive sinusoidal pattern),
wherein the at least one channel is formed by one or more continuous channels (each channel is formed by a channel, Figs. 3e and 3g),
wherein one circumference of the anilox roll has an integer number of the repetitive pattern, wherein the angle depends on a number of the one or more continuous channels, a width of the one or more continuous channels, a thickness of the channel walls, and a diameter of the anilox roll (in order to have a continuous channel, the frequency of the wave pattern of the channel, the circumference of the roll, and the dimensions of the channel all must be taken into account, so that a channel is continuous around the circumference of the roller without any discontinuities that would interrupt the free flow of fluid in the channel, Figs. 3e and 5), and
wherein when the anilox roll is worn, a channel wall width increases and said distance D decreases (this limitation recites an intended use of the apparatus, and is otherwise incapable of patentably distinguishing the claimed invention over the prior art, as set forth in MPEP § 2114(II)).
Hendriks also teaches that it is important to allow meandering flow of fluid in the channel, while preventing straight-line flow (col. 18, lines 15-31).
Hendriks does not teach wherein D=0.
It has been held that mere changes in size and/or shape are not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2144.04(IV)(A-B).
In this instance, one having ordinary skill in the art could be motivated to alter the shape and/or size of the channel of Hendriks to eliminate any possibility of straight-line flow, by making the distance t equal to zero, thereby eliminating a straight flow path, which would eliminate any possibility of straight flow.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hendriks to make t=0, because this would advantageously eliminate any possible straight-line path for fluid in the channel, thereby resulting in wherein D=0.
Regarding claim 2, Hendriks teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Hendriks also teaches wherein the first wall and the second wall of each channel are meandering in parallel to each other without phase difference (Fig. 3e shows 302 and 302’ meandering without phase difference).
Regarding claim 3, Hendriks teaches the invention of claim 2, as set forth in the rejection of claim 2 above. Hendriks also teaches wherein each channel as well as the first wall and the second wall have a wave shape with a repetitive pattern, such as a sine-like wave (Fig. 3e shows a sine-like wave pattern to 302 and 302’).
Regarding claim 4, Hendriks teaches the invention of claim 3, as set forth in the rejection of claim 3 above. Hendriks also teaches wherein the repetitive pattern has a wavelength that is less than 4 times a width of the channel (“the meandering channel has a wavelength that is smaller than 4 times the channel width,” claim 2).
Regarding claim 5, Hendriks teaches the invention of claim 2, as set forth in the rejection of claim 2 above. Hendriks also teaches wherein each channel has an identical repetitive pattern as the first wall and the second wall (302 and 302’ have the same repetitive identical pattern, Fig. 3e).
Regarding claim 6, Hendriks teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Hendriks also teaches wherein each channel has a channel width between 5 and 150 μm (“The channel according to FIG. 3b has a width in between 10 and 150 micrometers,” col. 19, lines 23-24).
Regarding claim 8, Hendriks teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Hendriks also teaches wherein the angle (β) is larger than 0 (“it is possible, such as shown in FIG. 3c, to position the channels and the walls with angle.beta. with respect to the direction of rotation,” col. 17, lines 17-20).
Regarding claim 9, Hendriks teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Hendriks also teaches wherein each channel has a U or V shaped cross section when a cross section line is perpendicular to the straight virtual lines (U-shaped channel, Fig. 3g).
Regarding claim 10, Hendriks teaches the invention of claim 9, as set forth in the rejection of claim 9 above. Hendriks also teaches wherein cross section dimensions of the U or V shape are substantially the same for each point of the channel (“Fig. 3g shows a cross-section of the channel,” col. 18, lines 50-51).
Regarding claim 11, Hendriks teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Hendriks also teaches wherein each channel has a channel width which is the same along its entire length (channel 301 has a single width, Fig. 3e).
Regarding claim 12, Hendriks teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Hendriks also teaches wherein the first and second walls have a wall width in a range of 1-10 μm (“the wall itself has a size of approximately 1-4 micrometers,” col. 19, lines 22-23).
Regarding claim 13, Hendriks teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Hendriks also teaches wherein the channel covers substantially the whole effective surface of the anilox roll (“the surface comprises a fluid distribution structure for receiving the fluid,” claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
16 November 2022

/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853